Order entered October 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01220-CV

                            IN THE INTEREST OF N.A. A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-14-01218-X

                                             ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. By postcard

dated October 13, 2015, we notified Court Reporter Pamela Sumler that the reporter’s record was

overdue in this case. We directed Ms. Sumler to file the record within ten days and cautioned

that any request for an extension must be submitted in writing explaining the extraordinary

reasons for the delay. To date, the Court has not received a response.

       Accordingly, we ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial

District Court, to file, within TEN DAYS, either (1) the reporter’s record; or (2) written

verification that appellant has not requested the record.

       Because this is a parental termination case, we remind both the trial court and the court

reporter that it is the responsibility of the court reporter to prepare, certify, and timely file the

reporter’s record and that the trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record. The trial court must arrange a substitute reporter if

necessary. TEX. R. APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, the appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Cheryl Lee Shannon
       Presiding Judge of the 305th Judicial District Court

       Pamela Sumler
       Official Court Reporter, 305th Judicial District Court

       All parties



                                                    /s/       CAROLYN WRIGHT
                                                              CHIEF JUSTICE